  Case 21-30050      Doc 93    Filed 03/29/21 Entered 03/29/21 00:32:32         Desc Main
                                 Document     Page 1 of 5



                      UNITED STATES BANKRUPTCY COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION


YELLOWSTONE TRANSPORTATION )
GROUP, INC                          )                     Case No. 21-30050
                                    )                     Chapter 11
                                    )
            Debtor.                 )
____________________________________)

                                   NOTICE OF HEARING

       PLEASE TAKE NOTICE that Essex Richards, PA, counsel of record for debtor
Yellowstone Transportation Group, Inc., has filed a Motion to Withdraw as Counsel for Debtor
(the “Motion”).

       PLEASE TAKE FURTHER NOTICE that your rights may be affected by the Motion.
You should read the Motion carefully and discuss it with your attorney. If you do not have an
attorney, you may wish to consult with one.

       PLEASE TAKE FURTHER NOTICE that a hearing on the Motion will be held before
The Honorable Laura T. Beyer at the United States Bankruptcy Court, Charles Jonas Federal
Building, Courtroom 1-5, 401 West Trade Street, Charlotte, North Carolina on WEDNESDAY,
APRIL 14, 2021 at 9:30 A.M. (ET).

      PLEASE TAKE FURTHER NOTICE that the Court may grant the relief requested in
the Motion at said hearing. No further notice will be given.

This the 29th day of March 2021.



                                                  ESSEX RICHARDS, P.A.

                                           _/s/ John C. Woodman_________________
                                           John C. Woodman (NC Bar No. 42365)
                                           David DiMatteo
                                           E-mail: jwoodman@essexrichards.com
                                           1701 South Boulevard
                                           Charlotte, North Carolina 28203
                                           Tel: (704) 377-4300
                                           Fax: (704) 372-1357
                                           Counsel for the Debtor
  Case 21-30050         Doc 93     Filed 03/29/21 Entered 03/29/21 00:32:32             Desc Main
                                     Document     Page 2 of 5



                         UNITED STATES BANKRUPTCY COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION


YELLOWSTONE TRANSPORTATION )
GROUP, INC                          )                          Case No. 21-30050
                                    )                          Chapter 11
                                    )
            Debtor.                 )
____________________________________)

             MOTION TO WITHDRAW AS COUNSEL FOR THE DEBTOR

       NOW COMES Essex Richards, P.A. (the “Firm”), counsel of record for

YELLOWSTONE TRANSPORTATION GROUP, INC., the debtor in the above-captioned

bankruptcy proceeding (the “Debtor”), and hereby moves to withdraw as counsel for the Debtor

pursuant to Local Rule 2019-1 and Rule 1.16 of the Rules of Professional Conduct of the North

Carolina State Bar. In support of its Motion, the Firm respectfully shows the Court as follows:

       1.           The Debtor filed a voluntary petition for relief under chapter 11 of the

United States Bankruptcy Code in this Court on January 28, 2021 (the “Petition Date”).

       2.        The Firm has continuously represented the Debtor in this proceeding since the

Petition Date.

       3.        Issues have arisen such that the Firm is no longer able to continue its representation

of the Debtor in that good cause exists for withdrawal pursuant to Rule 1.16(b)(9) of the North

Carolina State Bar Rules of Professional Conduct as well as the:

                 a. Debtor has rendered the representation unreasonably difficult. Rule
                    1.16(b)(7) of the North Carolina State Bar Rules of Professional Conduct.
                 b. Debtor insists on taking action that the Firm considers imprudent and contrary
                    to the advice and judgment of the Firm and with the Firm has a fundamental
                    disagreement. Rule 1.16(b)(4) of the North Carolina State Bar Rules of
                    Professional Conduct.
  Case 21-30050         Doc 93    Filed 03/29/21 Entered 03/29/21 00:32:32             Desc Main
                                    Document     Page 3 of 5




          4.     As grounds for this motion, the foregoing circumstances present a concurrent

conflict of interest in which the Firm’s continued representation of the Debtor is materially limited.

          5.     The Firm has notified the Debtor of its intent to withdraw.

          6.     Attached hereto as Exhibit A is a Proposed Order granting the relief requested

herein.

          WHEREFORE, the Firm prays that the Court enter an Order permitting its withdrawal as

counsel of record for the Debtor in this bankruptcy proceeding and grant such other relief as is just

and proper.

          This the 29th day of March 2021.



                                                      ESSEX RICHARDS, P.A.

                                               _/s/ John C. Woodman_________________
                                               John C. Woodman (NC Bar No. 42365)
                                               David DiMatteo
                                               E-mail: jwoodman@essexrichards.com
                                               1701 South Boulevard
                                               Charlotte, North Carolina 28203
                                               Tel: (704) 377-4300
                                               Fax: (704) 372-1357
                                               Counsel for the Debtor
Case 21-30050   Doc 93   Filed 03/29/21 Entered 03/29/21 00:32:32   Desc Main
                           Document     Page 4 of 5




                                EXHIBIT A
  Case 21-30050            Doc 93        Filed 03/29/21 Entered 03/29/21 00:32:32      Desc Main
                                           Document     Page 5 of 5




                            UNITED STATES BANKRUPTCY COURT
                           WESTERN DISTRICT OF NORTH CAROLINA
                                  CHARLOTTE DIVISION


YELLOWSTONE TRANSPORTATION )
GROUP, INC                          )                          Case No. 21-30050
                                    )                          Chapter 11
                                    )
            Debtor.                 )
____________________________________)

PROPOSED ORDER GRANTING MOTION TO WITHDRAW AS COUNSEL FOR THE
                          DEBTORS

        The Court heard the Motion to Withdraw as Counsel for Debtor (the “Motion”) [Doc.

______] filed by Essex Richards, PA (the “Firm”) on April 14, 2021. Based upon a review of the

record and the statements of counsel at said hearing, the Court finds and concludes that good cause

exists to grant the requested relief.

        THEREFORE, IT IS ORDERED, ADJUDGED and DECREED that:

        1. The Motion is granted and the Firm is permitted to withdraw as counsel for debtor and

debtor in possession Yellowstone Transportation Group, Inc.; and

        2. The Firm and its employees shall have no further duties or obligations as counsel for the

debtor in the above-captioned bankruptcy proceeding.



   This Order has been signed electronically.                              United States Bankruptcy Court
   The Judge's signature and Court's seal
   appear at the top of this Order.
